Citation Nr: 0306062	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-01 937	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a disability or 
disabilities resulting from high cholesterol and 
triglycerides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the RO which denied service connection for high cholesterol 
and triglycerides.

In light of what will be discussed below, the Board has 
recharacterized the issue as listed on the cover page.


REMAND

In May 2000, the RO also denied claims of service connection 
for a heart condition with hypertension and for diabetes 
mellitus.  The Board construes a February 2001 VA Form 9 as a 
valid notice of disagreement with the denial of service 
connection for a heart condition and for diabetes mellitus.  
The RO has not issued a statement of the case or supplemental 
statement of the case which addresses these issues and the 
Board finds that a remand for this action is necessary.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

A review of the record reveals multiple opinions regarding 
the relationship between the veteran's high cholesterol and 
triglycerides in service and the development of diabetes 
mellitus and heart disease.  The Board notes that Dr. 
Krishnan stated that the veteran had elevated triglycerides 
which he had in service and that he now had noninsulin-
dependent diabetes mellitus, hypertension, hypertensive 
cardiovascular disease and arteriosclerotic heart disease.  
He opined, in essence, that there was a definite connection 
between the conditions he has now and what he was treated for 
in service (i.e. high cholesterol and triglycerides).  In 
December 2000, a VA examiner stated that the veteran had a 
history of hypocholesterolemia and hypertriglyceridemia in 
service and that it was as likely as not that there was a 
correlation between the hypercholesterolemia and his diabetes 
mellitus.  In December 2000, the veteran underwent a VA heart 
examination.  The examiner stated that research showed that 
there was a definite association between elevated blood 
cholesterol and coronary artery disease and 
epididymicological studies.  He, therefore stated that it was 
his opinion that it was more likely than not that the high 
cholesterol and high triglycerides did have a definite 
connection to his current coronary artery disease.  

Given the opinions of record, the Board notes that the claims 
of service connection for heart disease and for diabetes 
mellitus are inextricable intertwined with the claim of 
service connection for residuals of high cholesterol and 
triglycerides.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran and his 
representative a letter explaining the VCAA, to include 
the duty to assist and notice provisions contained 
therein.  Among other things, the letter should explain, 
what, if any, information (medical or lay evidence) not 
previously provided to the Secretary is necessary to 
substantiate the claims.  The letter should also 
specifically inform the veteran and his representative 
of which portion of the evidence is to be provided by 
the claimant and which part, if any, the RO will attempt 
to obtain on behalf of

2.  The RO should schedule the veteran for VA 
endocrinology and cardiology examinations for the 
purpose of determining whether the veteran has 
disability or disabilities resulting from high 
cholesterol and triglycerides in service.  In this 
regard, the examiners must do the following:  

a.  List all clinical manifestations of 
elevated cholesterol and triglycerides 
levels.

b.  State whether there is a correlation 
between elevated cholesterol and 
triglycerides in service and his current 
cardiovascular disease and diabetes 
mellitus.  In this regard, provide a 
report noting any and all risk factors 
for cardiovascular disease and diabetes 
mellitus which are present in the 
veteran's case.  The examiners should 
then offer an opinion which assesses the 
relative importance of each risk factor 
found.  In this respect, the examiners 
must offer an opinion whether it is at 
least as likely as not that the veteran's 
high cholesterol and triglycerides in 
service are significant risk factors for 
the veteran's heart disease and diabetes 
mellitus.  Irrespective of whether high 
cholesterol and triglycerides are risk 
factors for heart disease and diabetes 
mellitus, the examiners should state 
whether it is at least as likely as not, 
causative factors in the development of 
the veteran's heart disease and diabetes 
mellitus.

The examiners should give a complete 
rationale for all opinions given.

3.  The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court 
of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

4.  The RO should issue a statement of the case to the 
veteran and his representative addressing the issues of 
entitlement to service connection for a heart condition 
with hypertension and for diabetes mellitus.  The 
statement of the case should include all relevant law 
and regulations pertaining to the claims.  The veteran 
must be advised of the time limit in which he may file a 
substantive appeal.  See 38 C.F.R. § 20.302(b) (2002).  
Thereafter, if an appeal has been perfected, these 
issues should be returned to the Board.

5.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should adjudicate the claim for service connection for 
disability or disabilities resulting from high 
cholesterol and triglycerides.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case that contains notice of all 
relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently 
on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




